Hester, J.
held that a mere endorsement of payment appearing upon the note, uncorroborated by evidence, was not sufficient to prevent the Statute of Limitations from attaching. Held, also, that if the payment was in fact made at the time of the endorsement of credit, the partnership then continuing, such payment was an implied admission of the debt, and the Statute of Limitations was no bar to its recovery.
Held, also, that if the note was a partnership note, and the said endorsement to revive the debt was made by Haines, in the name of the firm, the partnership still then continuing, such endorsement took.the case out of the operation of the Statute ; but if the partnership had then ceased to exist, the endorsement by Haines did not create or continue- the liability of Dobinbish.